Title: From George Washington to Major General John Sullivan, 7 July 1777
From: Washington, George
To: Sullivan, John



Dear Sir
Head Quarters Morris Town 7th July 1777

I have yours of the 5th and 6th I am sorry that any misunderstanding between you and Doctor Cochran should have gone to such disagreeable lengths. When your first letter of complaint was put into my hands, Doctr Shippen the director General was standing by me, I delivered it immediately to him as it belonged to his department and never heard more of the matter till I received your last. As I would have every Officer properly supported in his Rank, I can point out no better manner of adjusting this Matter than submitting the whole to a Court

of enquiry. Colo. Hazen will not be back from Philada before the 12th and as he is one of the Gentlemen upon whose information your complaint is grounded, I suppose you would not incline to bring the enquiry on before he returns. But if you chuse to do it sooner I have no objection. If this matter, in my hurry of Business, slips my Memory, I beg you will remind me.
By Advices from Staten Island and N. York it seems as if the Enemy were preparing for a longer Voyage than up the North River, but such appearances should not lull our Vigilance upon that Quarter. Altho’ the Road leading from the Clove to Fort Montgomery is not passable in its present State, would it not be worth while to repair it in such a Manner that Troops and light Artillery might travel it, while the heavier Carriages went higher up? Of this you will be a better Judge when you have seen the Road and consulted Genl Geo: Clinton who is perfectly acquainted with the Country. I am Dear Sir Yr most obt Servt

Go: Washington


P.S. Yours dated the 5th but I suppose meant for the 6th is come to hand.

